Title: From George Washington to Colonel Ezekiel Cheever, 13 June 1777
From: Washington, George
To: Cheever, Ezekiel



Sir
Head Quarters Middle Brook 13th June 1777

I desire you will immediately transmit me an account of the Receipt and delivery of Arms in the Course of last Campaign and down to the

present time. Specify the Names of the Officers to whom they were delivered and from whom received, that we may endeavour to make those either pay or account for the great Numbers of public Arms that have been drawn and never returned. I am &c.
